Application "by complainant for leave to withdraw from the rr j i files a replication to the answer of Boúdinot to the supplement-tal bill in .this suit, to which bill Boudinot was not a party.— The chancellor decided that it was irreguiar for Boudinot, who had answered the original bill, and after the proofs had ° been taken in the cause, to attempt to answer either the ter of the original bill anew, or to put in an answer to the supplemental hill to which he was not a party, and which was only filed to bring additional parties before the Court. And it appearing that the replication had been filed by mistake, the chancellor allowed it to be withdrawn, and-directed the .answer of Boudinot also to be taken from the files.